Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The invention is directed to a method of alleviating or treating inflammation, the method comprising administering to a subject in need thereof a composition comprising an effective amount of vesicles derived from one or more selected from the group consisting of Sphingomonas paucimobilis and Sphingomonas koreensis.
The claims were previously rejected as obvious over Kim et al. (WO 2016/144139 A2; English Machine Translation; Kim 1) in view of Bryan et al. (Mediators of Inflammation, 2016, Vol. 2016, pages 1-11), Kim et al. (Seminars in Cell & Developmental Biology, 2015, Vol. 40, pages 97-104; Kim 2), and Lee et al. (International Journal of Systematic and Evolutionary Microbiology, 2001, Vol. 51, pages 1491-1498).
Kim 1 teaches prophylactic or therapeutic compositions for the prevention, improvement or treatment of inflammatory diseases comprising lactic acid bacteria-derived extracellular vesicles as an active ingredient ([0001]-[0002]). Kim 1 teaches that bacteria normally secrete extracellular vesicles (EVs; commonly called nanovesicles) into the extracellular environment ([0008]). Kim 1 gives specific examples of oral administration of lactic acid bacteria-derived EVs to SKH-1 hairless mice before Staphylococcus aureus challenge and found that administration of lactic acid bacteria-derived EVs can suppress dermatitis diseases such as atopic dermatitis ([0163]-[0165]). Kim 1 differs from the claimed invention in that Kim 1 involves the use of extracellular vesicles from lactic acid bacteria, which are Gram-positive bacteria. 
Bryan, Kim 2, and Lee were combined in the previous rejection to conclude that it would have been “obvious to try” the method of alleviating inflammation using extracellular vesicles taught by Kim 1 by instead using Sphingomonas paucimobilis and Sphingomonas koreensis, which were known to secrete extracellular vesicles (Kim 2) and were known to produce sphingolipids (Lee) which were known to have an anti-inflammatory response (Bryan). But upon reconsideration of the prior art and consideration of applicant’s arguments, it has been determined that it would not have been obvious to try the administration of extracellular vesicles derived from Sphingomonas paucimobilis or Sphingomonas koreensis for the purpose of alleviating or treating inflammation. Kim 1 does not suggest the use of vesicles derived from other bacteria, let alone bacteria of the Gram-negative group. Although Bryan teaches anti-inflammatory effects of sphingolipids, it similarly teaches inflammatory effects of sphingolipids, and even if sphingolipids were known to be solely anti-inflammatory, there is no motivation to try the specific claimed species because Sphingomonas bacteria per se are known to cause infection in humans. Because Bryan, Kim 2, and Lee do not cure the deficiencies of Kim 1, the rejections of record have been withdrawn.
	Nonstatutory double patenting rejections were previously set forth over U.S. Patent Nos. 10,406,184 and 10,987,386, and provisional nonstatutory double patenting rejections were set forth over copending applications 16/978,597, 17/312,856, and 17/312,869, each in view of Bryan et al. (Mediators of Inflammation, 2016, Vol. 2016, pages 1-11) and Kim et al. (Seminars in Cell & Developmental Biology, 2015, Vol. 40, pages 97-104; Kim 2). Upon reconsideration of the prior art and consideration of applicant’s arguments, none of the above patents or copending applications in view of Bryan et al. and Kim et al. are found to teach or make obvious the use of Sphingomonas paucimobilis- or Sphingomonas koreensis-derived extracellular vesicles to treat inflammation. Therefore, each nonstatutory double patenting rejection has been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 3-5 and 8 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        

/MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651